Title: From Alexander Hamilton to Henry Knox, 28 May 1792
From: Hamilton, Alexander
To: Knox, Henry



Sir
Treasury department28 May 1792

The Accountant for the departt. of War having mentioned to me as on your part that it was requisite immediately to furnish to the officers on the recruiting service, a further sum of money for that service and having suggested that some arrangement was necessary in relation to the transmitting of it to them—I have the honor to propose the following.

Let warrants issue by the Secy of war Countersign’d as the law requires upon the Treasurer in favor of the supervisor of the revenue within the State in which the recruiting officers are, specifying in it the names of the officers for whom the money is intended, and the Sum for each. Let these warrants be deposited wh. the Treasurer and let the Treasurer out of the monies which shall have been deposited in his hands for the Use of the war department remit in Bank post notes filled up in the name of the Supervisor the Amot of the warrant.
Let the accountant be Charged to inform the Supervisor of the officers to whom the money is to be paid the places where they are understood to be and the Sum to be paid to each, and let him also advise each officer of the amot which has been remitted for him and to whom. The requisite instructions from the Treasury to Secure the Cooperation of the Supervisors will be furnished. They will be directed 1st. on receipt of the money to send receipts for it by duplicates to the Treasurer 2d to advise the recruiting officers of its having come to hand & 3d to pay it to them, taking on themselves to forward it whenever it can be done with Safety.
The receipt of the Supervisor annexed to the Warrt. will be a Voucher to the Treasurer for the paymt, a Charge will be made in the Books of the Accountant to each Supervisor for the Sum remitted to him, from which he will exonerate himself by transmitting the receipts of the officers to whom he shall have paid the money who will then be Charged in the same Books wh. the amot paid to him respectively to be afterwards Accounted for.
At the foot you will find the names & places of abode of the Supervisors from Virginia to massachusetts inclusively. I understand [from] Mr Howell that the arrangement need not extend farther.
P.S.   In any Case in which you may deem it adviseable to send the money by a Special messenger a warrt. Can issue in favour of such messenger and a Charge in the Books of the Accountant raised against him to be discharged by the production of the officers receipts.
nath Gorham Esqe. Supervisor of the Revenue Boston. Massatts.


John S Dexter
do
Providence R Island


John Chester
do
weathersfield Connecticut



noah Smith
do
Bennington Vermont


Richd. Morris
do
New York New York


Aron Dunham
do
Trenton New Jersey


andrew Barrett
do
near Dover Delaware


Geo. Gale
do
Baltimore Maryland



   Joshua Wentworth   Supervisor   Portsmouth   New Hampshire
Edward Carrington
do
Richmond Virginia


